--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is made effective this 14th day of May, 2010.

BETWEEN:

Cheetah Oil & Gas Ltd., a body corporate duly incorporated under the laws of the
State of Nevada, and having an office at 400 – 601 West Broadway, in the City of
Vancouver, in the Province of British Columbia,

        (hereinafter called the "Company")  

OF THE FIRST PART

AND:

Don Findlay., having an office at 30 New Street SE in the City of Calgary, in
the Province of Alberta,

        (hereinafter called the "Consultant")  

OF THE SECOND PART

WHEREAS:

A.                The Consultant has been appointed President of the Company by
the board of Directors;

B.                The Company is desirous of retaining the consulting services
of the Consultant on a continuing basis and the Consultant has agreed to serve
the Company as an independent contractor upon the terms and conditions
hereinafter set forth;

                     FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

1.                The Consultant shall provide corporate administration and oil
and gas exploration and production consulting services to the Company, such
duties and responsibilities to include provision of oil and gas industry
consulting services, strategic corporate and financial planning, management of
the overall business operations of the Company, and supervising office staff and
exploration and O&G consultants, and the Consultant shall serve the Company
(and/or such subsidiary or subsidiaries of the company as the Company may from
time to time require) in such consulting capacity or capacities as may from time
to time be determined by resolution of the Board of Directors of the Company and
shall perform such duties and exercise such powers as may from time be
determined by resolution of the Board of Directors, as an independent
contractor.

--------------------------------------------------------------------------------

     - 2 -

2.                The basic remuneration of the Consultant for its services
hereunder shall be at the equivalent rate of ten thousand United States dollars
(US$10,000) per month (plus GST), together with any such increments thereto as
the Board of Directors of the Company determine after six months. The basic
compensation covers one hundred sixty (160) working hours per month of
Consultant’s time. The Company will also immediately grant a stock option
package of three hundred thousand options (300,000) exercisable at 10 cents per
share and valid for five (5yrs), vesting immediately upon signing this
agreement.

3.                The Consultant shall be responsible for the payment of its
income taxes and GST remittances as shall be required by any governmental entity
with respect to compensation paid by the Company to the Consultant.

4.                The terms "subsidiary" and "subsidiaries" as used herein mean
any corporation or company of which more than 50% of the outstanding shares
carrying voting rights at all times (provided that the ownership of such shares
confers the right at all times to elect at least a majority of the Board of
Directors of such corporation or company) are for the time being owned by or
held for the Company and/or any other corporation or company in like relation to
the Company and include any corporation or company in like relation to a
subsidiary.

5.                During the term of this Agreement, the Consultant shall
provide its services to the Company through Donald J Findlay (“Findlay”), and
the Consultant shall ensure that Findlay will be available to provide such
services to the Company in a timely manner subject to Findlay’s availability at
the time of the request.

6.                The Consultant shall be reimbursed for all traveling and other
expenses actually and properly incurred by it in connection with its duties
hereunder. For all such expenses the Consultant shall furnish to the Company
statements, receipts and vouchers for such out-of-pocket expenses on a monthly
basis.

--------------------------------------------------------------------------------

- 3 -

7.                The Consultant shall not, either during the continuance of its
contract hereunder or at any time thereafter, disclose the private affairs of
the Company and/or its subsidiary or subsidiaries, or any secrets of the Company
and/or its subsidiary or subsidiaries, to any person other than the Directors of
the Company and/or its subsidiary or subsidiaries or for the Company's purposes
and shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries.

8.                The Consultant shall well and faithfully serve the Company or
any subsidiary as aforesaid during the continuance of its contract hereunder and
use its best efforts to promote the interests of the Company.

9.                The Consultant agrees with the Company that it will during the
term of his contract hereunder, so long as the Board of Directors of the Company
may so desire, cause Findlay to serve the Company as an officer without
additional remuneration other than as described elsewhere in this document.

10.                This Agreement may be terminated forthwith by the Company
without prior notice if at any time:

(a)                The Consultant shall commit any material breach of any of the
provisions herein contained; or

(b)                The Consultant shall be guilty of any misconduct or neglect
in the discharge of its duties hereunder; or

(c)                The Consultant shall become bankrupt or make any arrangements
or composition with its creditors; or

(d)                Findlay shall become of unsound mind or be declared
incompetent to handle his own personal affairs; or

(e)                The Consultant or Findlay shall be convicted of any criminal
offence other than an offence which, in the reasonable opinion of the Board of
Directors of the Company, does not affect their position as a Consultant or a
director of the Company.

--------------------------------------------------------------------------------

     - 4 -

This Agreement may also be terminated by either party upon thirty (30) days
written notice to the other.

11.                In the event this Agreement is terminated by reason of
default on the part of the Consultant or the written notice of the Company, then
at the request of the Board of Directors of the Company, the Consultant shall
cause Findlay to forthwith resign any position or office which he then holds
with the Company or any subsidiary of the Company. The provisions of paragraph 9
shall survive the termination of this Agreement.

12.                The Company is aware that the Consultant has now and will
continue to have financial interests in other companies and properties and the
Company recognizes that these companies and properties will require a certain
portion of the Consultant's time. The Company agrees that the Consultant may
continue to devote time to such outside interests, PROVIDED THAT such interests
do not conflict with, in any way, the time required for the Consultant to
perform its duties under this Agreement.

13.                The services to be performed by the Consultant pursuant
hereto are personal in character, and neither this Agreement nor any rights or
benefits arising thereunder are assignable by the Consultant without the
previous written consent of the Company.

14.                Any and all previous agreements, written or oral, between the
parties hereto or on their behalf relating to the agreement between the
Consultant and the Company are hereby terminated and cancelled and each of the
parties hereto hereby releases and forever discharges the other party hereto of
and from all manner of actions, causes of action, claims and demands whatsoever
under or in respect of any such previous agreements.

15.                Any notice in writing or permitted to be given to the
Consultant hereunder shall be sufficiently given if delivered to the Consultant
personally or mailed by registered mail, postage prepaid, addressed to the
Consultant as its last residential address known to the Company. Any such notice
mailed as aforesaid shall be deemed to have been received by the Consultant on
the fifth business day following the date of mailing. Any notice in writing
required or permitted to be given to the Company hereunder shall be given by
registered mail, postage prepaid, addressed to the Company at the address shown
on page 1 hereof. Any such notice mailed as aforesaid shall be deemed to have
been received by the Company on the fifth business day following the date of
mailing. Any such address for the giving of notices hereunder may be changed by
notice in writing given hereunder.

--------------------------------------------------------------------------------

     - 5 -

16.                The provisions of this Agreement shall enure to the benefit
of and be binding upon the Consultant and the successors and assigns of the
Company. For this purpose, the terms "successors" and "assigns" shall include
any person, firm or corporation or other entity which at any time, whether by
merger, purchase or otherwise, shall acquire all or substantially all of the
assets or business of the Company.

17.                Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of the provisions of this Agreement.

18.                This Agreement is being delivered and is intended to be
performed in the Province of British Columbia and shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of such Province. This Agreement may not be changed orally, but only by
an instrument in writing signed by the party against whom or which enforcement
of any waiver, change, modification or discharge is sought.

19.                This Agreement and the obligations of the Company herein are
subject to all applicable laws and regulations in force at the local, State,
Province, and Federal levels.

                       IN WITNESS WHEREOF this Agreement has been executed as of
the day, month and year first above written.

--------------------------------------------------------------------------------

- 6 -

Signed this 14th day of May, 2010, in Calgary, Alberta.   )       )       )  
/s/ signed   ) c/s     )       )       )       )       )                  
SIGNED by:   )       )       )   /s/ Don Findlay   )       )       )       )    
  )       )       )  


--------------------------------------------------------------------------------